IN THE SUPREME COURT OF IOWA

                                   No. 21–0095

           Submitted November 17, 2021—Filed December 30, 2021


HILLS & DALES CHILD DEVELOPMENT CENTER,

      Appellant,

vs.

IOWA DEPARTMENT OF EDUCATION,

      Appellee,

and

KEYSTONE AREA EDUCATION AGENCY and DUBUQUE COMMUNITY
SCHOOL DISTRICT,

      Intervenors–Appellees.


      Appeal from the Iowa District Court for Dubuque County, Thomas A.

Bitter, Judge.



      A service provider for individuals with disabilities challenges the Iowa

Department of Education’s declaratory order regarding excusing students from

school for private therapy under Iowa Code chapter 299 and the federal

Individuals with Disabilities Education Act. AFFIRMED.



      Appel, J., delivered the opinion of the court, in which all justices joined.
                                       2


      Brian J. Kane (argued) of Kane, Norby & Reddick, P.C., Dubuque, for

appellant.



      Thomas J. Miller, Attorney General, and Jordan G. Esbrook (argued),

Assistant Attorney General, for appellee.



      Dustin T. Zeschke of Swisher & Cohrt, P.L.C., Waterloo, for intervenor–

appellee Keystone Area Education Agency.

      Jenny L. Weiss of Fuerste, Carew, Juergens & Sudmeier, P.C., Dubuque,

for intervenor–appellee Dubuque Community School District.
                                         3


APPEL, Justice.

         In this case, we consider a number of challenges to a declaratory order

related to the provision of services to children entered by the Iowa Department

of Education (Department) at the request of the Keystone Area Education Agency

(Keystone). The gist of the questions posed was whether public agencies are

required to release or excuse students to receive what is known as applied

behavioral analysis therapy (ABA therapy), and if so, under what circumstances.

A provider of ABA therapy services, Hills & Dales Child Development Center (Hills

& Dales), intervened and urged that the Department should declare that

students should be released from school for ABA therapy if so ordered by a

physician.

         The Department’s declaratory order interpreted a number of relevant

statutes, including Iowa Code chapter 299 governing compulsory education in

Iowa and the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. ch.

33. The Department’s declaratory order answered five questions posed by

Keystone. The Department determined, among other things, that the decision

whether to excuse an absence for ABA therapy is generally up to the school

district. The Department further determined that a public agency that does

excuse attendance for therapy may violate federal law if the absence leads to

students missing services provided by the student’s individual education plan

(IEP).

         Hills & Dales appealed the Department’s declaratory order to the district

court pursuant to the Iowa Administrative Procedure Act. Iowa Code
                                           4


§ 17A.20 (2021). The district court affirmed the Department’s order. Hills &

Dales appealed the decision of the district court. For the reasons expressed

below, we affirm the decision of the district court in all respects.

      I. Facts and Procedural Background.

      A. The Parties. We begin with a brief review of the parties in the

underlying action. Keystone is an area education agency under Iowa Code

section 273.2. Keystone is the agency responsible for identifying and serving

children who require special education in northeast Iowa, including the

Dubuque Community School District. Keystone sought a declaratory judgment

from the Department because of its concern that students eligible for special

education were missing school time to attend private therapy.

      Hills & Dales is a nonprofit service provider for individuals with

disabilities. It is a licensed ICF/ID (intellectual disabilities) provider, but it is not

an accredited school. Among other services, Hills & Dales provides children with

ABA therapy. Hills & Dales intervened in Keystone’s declaratory proceeding, filed

an answer before the agency, and participated in the administrative process.

      The Dubuque Community School District is a local school district in the

geographic area of Keystone and Hills & Dales. The school district also intervened

in the dispute before the agency. The legislature has authorized the board of

directors of school districts to “operate, control, and supervise all public schools”

located in the district and to exercise broad and implied powers “related to the

operation, control, and supervision of those public schools.” Id. § 274.3(1).
                                        5


      The Iowa Department of Education is the state agency that oversees the

provision of public education in Iowa. The legislature established the Department

“to act in a policymaking and advisory capacity and to exercise general

supervision over the state system of education.” Id. § 256.1(1).

      B. Proceedings Before the Department. Keystone’s petition for a

declaratory order contained five questions. Three related to the legal

responsibilities of public agencies regarding excusing students from school for

private therapy and whether doing so would violate its duty under the IDEA. The

last two questions related to the options for parents who do not elect competent

private instruction and yet wish to have their kids attend private therapy.

      After briefing and a hearing, the Department issued its declaratory order.

The questions posed by Keystone and the answers provided by the Department

are provided below:

            [1]. Under Iowa Code chapter 299A, is a public agency
      required to excuse a student for therapy, with or without a
      physician’s excuse?

            Answer: No. This decision is committed by statute to the
      school district.

            [2]. If a public agency is not required to excuse a student for
      therapy, when can a public agency be found to have abused its
      discretion?

            Answer: Whether a public agency abuses its discretion will be
      determined by the facts of each case, including the public agency’s
      obligation to comply with applicable law.

            [3]. If a public agency does excuse a student for therapy
      pursuant to a physician’s order, can the public agency be found to
      have denied that student a Free Appropriate Public Education
      (“FAPE”)?
                                         6


             Answer: A public agency that excuses a child for therapy may
      violate the IDEA if the services required by a child’s IEP are not
      provided because the child is being withheld from school for private
      therapy.

            [4]. For a parent who does not elect competent private
      instruction (“CPI”), what options are available to the student if [the
      parents do] not want their student enrolled full time with the public
      agency?

            Answer: The student, if compulsory attendance age, is subject
      to Iowa Code chapter 299. If a parent does not elect CPI and does
      not otherwise comply with compulsory attendance law, the school
      may take any available action, including but not limited to action
      under Iowa Code chapter 299 or action available under its district
      attendance policies. If the source of the parent’s disagreement is
      with an IEP Team decision, the parent has procedural safeguards
      available under the IDEA.

            [5]. For a student who does not qualify for CPI, which may
      include students residentially placed in a medical facility, what
      options are available to the student if the parents do not want their
      student enrolled full time in the public agency?

             Answer: The student, if compulsory attendance age, is subject
      to Iowa Code chapter 299. If a parent is not able to elect CPI and
      does not otherwise comply with compulsory attendance law, the
      school may take any available action, including but not limited to
      action under Iowa Code chapter 299 or action available under its
      district attendance policies. If the source of the parent’s
      disagreement is with an IEP Team decision, the parent has
      procedural safeguards available under the IDEA.

      C. District Court Proceedings. Hills & Dales appealed the declaratory

order to the district court. The district court held that the declaratory order was

a correct statement of law, was supported by substantial evidence, and was not

unjustifiable and illogical, or arbitrary and capricious.

      II. Standard of Review.

      A party adversely affected by a final agency action is entitled to judicial

review. Iowa Code § 17A.19(1). “Iowa Code section 17A.19(10) of the Iowa
                                        7


Administrative Procedure Act governs judicial review of administrative agency

decisions.” Banilla Games, Inc. v. Iowa Dep’t of Inspections & Appeals, 919

N.W.2d 6, 11 (Iowa 2018). The court’s standard of review on the claim that the

Department erred in interpreting the law and acted beyond its authority in

issuing the declaratory order is for errors of law under Iowa Code section

17A.19(10)(b). Iowa Ins. Inst. v. Core Grp. of the Iowa Ass’n for Just., 867 N.W.2d

58, 64 (Iowa 2015).

      III. Discussion.

      A. Introduction. Although this case has its nooks and crannies, the

essential issue before the court is whether public entities (school districts and

area education agencies) must honor a physician’s order that a child be released

from school for ABA therapy. Or, whether the authority to balance the benefits

of mainstream school attendance against the benefits of ABA therapy rests

elsewhere.

      The issue here is not whether ABA therapy is an effective therapy. Rather,

the central question in this case—a question of law—is who decides whether a

student can be excused from school for receiving private therapy. Specifically, is

a physician’s order determinative on the question of whether an absence is

excused? Or, do the applicable statutes require that the decision rest with public

agencies?

      B. Statutory Framework. We begin by providing a brief overview of the

statutory framework.
                                         8


      1. Iowa Code chapters 256 and 299. Iowa Code chapter 256 establishes

the Iowa Department of Education “to act in a policymaking and advisory

capacity and to exercise general supervision over the state system of education

including . . . [p]ublic elementary and secondary schools.” Iowa Code § 256.1.

Under Iowa Code section 256.9(16), the director of the Department is given the

authority to “[i]nterpret the school laws and rules relating to the school laws.”

      The general statutory framework for school attendance is provided in Iowa

Code chapter 299. Under Iowa Code section 299.1A(1), the compulsory school

attendance age applies to children between the ages of six and sixteen. Under

Iowa Code section 299.1(2), school districts are empowered to “adopt a policy or

rules relating to the reasons considered to be valid or acceptable excuses for

absence from school.” A child who fails to attend school according to a school

board’s attendance policy is a truant under Iowa Code section 299.8.

      2. Individuals with Disabilities Education Act (IDEA). State and local school

agencies must comply with the terms of the IDEA, 20 U.S.C. ch. 33. The purpose

of the IDEA is “to ensure that all children with disabilities have available to them

a free appropriate public education that emphasizes special education and

related services designed to meet their unique needs.” Id. § 1400(d)(1)(A). The

core of the IDEA is “the cooperative process that it establishes between parents

and schools.” Schaffer v. Weast, 546 U.S. 49, 53 (2005).

      The IDEA requires that states and schools provide disabled children with

a free and appropriate public education (FAPE). 20 U.S.C. § 1412(a)(1). FAPE

means special education and related services that include transportation and
                                            9


developmental, corrective, and other supportive services required to assist a

child with a disability to benefit from special education. Id. § 1401(9), (26). The

goal is to provide “services that enable a disabled child to remain in school

during the day,” Cedar Rapids Cmty. Sch. Dist. v. Garret F., 526 U.S. 66, 73

(1999), and to provide the student with “the meaningful access to education

that Congress envisioned,” Irving Indep. Sch. Dist. v. Tatro, 468 U.S. 883, 891

(1984). While state and school authorities are required to provide “related

services,” they are not required to provide “medical services” outside of diagnostic

or evaluation purposes. 34 C.F.R. § 300.34(c)(5) (2006). If a service is considered

a related service under the IDEA, a public agency may be required to provide

such service as part of a FAPE.

      With respect to each disabled student, a public agency must work with

parents,   teachers,   and   experts   to       develop   a   tailored   IEP.   20 U.S.C.

§ 1414(d)(1)(B). An IEP will include the FAPE required to meet the individual

needs of each child. Id. § 1401(9). If parents are not satisfied with the IEP, they

may pursue state law administrative remedies. E.g., Iowa Admin. Code r. 281—

41.506. After exhausting available state law administrative remedies, the IDEA

provides that a parent may bring an action in state or federal court. 20 U.S.C.

§ 1415; Iowa Admin. Code r. 281—41.516.

      C. Discussion.

      1. Authority of the Department to issue a declaratory order. Hills & Dales

argues that the Department lacked authority to issue the declaratory order in

this case. Specifically, Hills & Dales argues that the Department’s declaratory
                                       10


order adversely affected Hills & Dales’s patients and operations. Because of these

negative impacts, Hills & Dales asserts that the Department exceeded its

authority.

      The Department responds that Hills & Dales did not preserve the issue

before the agency and thus cannot raise it on appeal. In any event, the

Department argues that it has interpretive authority to provide declaratory

orders under Iowa Code section 256.9(16) and Iowa Code section 17A.9(1).

      We agree with the Department. Under Iowa law, the Department has

general authority to supervise the state public education system. Iowa Code

§ 256.1. Further, Iowa law expressly authorizes the Department to interpret

school laws and rules related to them. Id. § 256.9(16); Iowa Ass’n of Sch. Bds. v.

Iowa Dep’t of Educ., 739 N.W.2d 303, 307 (Iowa 2007). The Department’s rules

provide that the Department may act in an advisory capacity to help area

education agencies comply with laws related to education. Iowa Admin. Code r.

281—1.4.

      In the present case, Keystone requested the Department to interpret Iowa

Code chapter 299 regarding attendance requirements and to clarify its duty

under the IDEA to provide FAPE. Those questions are legal questions regarding

education provided in this state. In response to Keystone’s request, the

Department provided its interpretation of Iowa law based on statutes and

caselaw. We conclude that the Department was acting within its authority in

issuing the declaratory order in this case.
                                         11


         It may be true that the Department’s order has impacts on third parties

not before the administrative agencies. That, of course, is true of any legal

precedent. See Iowa Ins. Inst., 867 N.W.2d at 66–67 (noting that a declaratory

order can affect and bind nonparties like “any contested case proceeding”). The

mere fact that a declaratory order may have impacts on third parties does not

oust jurisdiction from the agency to issue them. The district court is correct in

ruling that the Department acted within its authority in issuing the declaratory

order.

         2. ABA therapy: A “related service” or “medical service.” Hills & Dales

argues that the Department erred by concluding that ABA therapy is a “related

service” and not a “medical service” under the IDEA. Related services include a

range of services necessary to help children with disabilities to benefit from

special education. 20 U.S.C. § 1401(26)(A). Under the IDEA, schools are required

to provide eligible disabled children with classroom instruction and related

services, which do not include medical services outside of diagnostic or

evaluation purposes. Id. § 1400(d)(1)(A); 34 C.F.R. § 300.34(c)(5). If ABA therapy

is considered a related service, a public agency is obligated to provide the therapy

whenever an IEP team decides it is necessary for a FAPE.

         Hills & Dales admits that ABA therapy is not provided by a physician, but

argues that this fact is not dispositive of the issue of whether ABA therapy is a

related or medical service. In support of its argument, Hills & Dales cites a United

States Court of Appeals for the Third Circuit case, Mary T. v. School District of

Philadelphia, 575 F.3d 235 (3d Cir. 2009). Hills & Dales argues that in Mary T.,
                                        12


the appellate court held whether certain activities were medical services hinged

on whether the services are within the traditional competence of a school,

regardless of the qualifications and background of the provider of the services.

Hills & Dales argues that ABA therapy is a medical service because it is not the

kind of service that can be provided by a school nurse or other trained personnel.

Relying on Mary T., Hills & Dales believes that because ABA therapy is prescribed

by a physician and performed by a board-certified practitioner, it should be

considered medical under the IDEA.

      The Department responds that under the statutory definition, ABA therapy

is a related service and not a medical service. The Department further argues

that the bright-line rule in Garret F. should govern, which held that “medical

services” in the IDEA is for services that can only be provided by a physician.

526 U.S. at 73–74. As a result, the Department argues that ABA therapy, which

is provided by a nonphysician, is not a medical service.

      We agree with the Department’s position. We first look at the definition of

“related services” under the statute:

            The term “related services” means . . . such developmental,
      corrective, and other supportive services (including speech-language
      pathology and audiology services, . . . psychological services,
      physical and occupational therapy, recreation, including
      therapeutic recreation, social work services . . . counseling services,
      including rehabilitation counseling, orientation and mobility
      services, and medical services, except that such medical services
      shall be for diagnostic and evaluation purposes only) as may be
      required to assist a child with a disability to benefit from special
      education . . . .

20 U.S.C. § 1401(26)(A) (emphasis added). The United States Supreme Court

interpreted “related services” to broadly encompass supportive services that
                                         13


“may be required to assist a child with a disability to benefit from special

education.” Garret F., 526 U.S. at 73.

      In Garret F., the Supreme Court addressed the issue of whether providing

a wheelchair-bound student with one-on-one nursing care would fall within the

meaning of “related service” under the IDEA. Id. The Supreme Court held that

the IDEA sought to provide students with disabilities “services that enable a

disabled child to remain in school during the day.” Id. at 73. Such services

should help provide the student with “the meaningful access to education that

Congress envisioned.” Id. (quoting Tatro, 468 U.S. at 891). Affirming its decision

in Tatro, 468 U.S. 883, the Supreme Court concluded that “the term ‘medical

services’ referred only to services that must be performed by a physician, and not

to school health services.” Garret F., 526 U.S. at 73–74 (emphasis added).

      The Garret F. Court further refused to follow a multifactor test suggested

by the lower court in the case, which included consideration of a number of

factors: whether the care is continuous or intermittent, whether existing school

health personnel can provide the service, the cost of the service, and the potential

consequences if the service is not properly performed. Id. at 75. Ultimately, the

Garret F. Court settled on a bright-line rule, noting that “a rule that limits the

medical services exemption to physician services is unquestionably a reasonable

and generally workable interpretation of the statute.” Id. at 76.

      The Third Circuit in Mary T. was again charged with the interpretation of

“related services” under the IDEA. 575 F.3d 235. Mary T. was a student seeking

reimbursement for her placement in a residential healthcare facility. Id. at 239.
                                        14


The issue involved was whether allowing a stay in a long-term psychiatric

residential treatment facility was considered a related service under the IDEA.

Id. at 240–41. The Third Circuit held that it was not. Id. at 248–49. Specifically,

the Third Circuit noticed hospital services are excluded from related services

under Tatro and Garret F. Id. The Third Circuit believed that allowing a student

to stay long-term in such a treatment facility was “far beyond the range of

competence of any public school district or that of any school nurse.” Id.

      The Department finds Mary T. distinguishable and notes that Mary T. was

admitted to an acute-care ward of a psychiatric facility and that her treatment

plan did not include academic goals. The Department believes that the issue of

whether a school should be responsible for a child’s hospital stay when no

educational services were possible is different from whether such services are

necessary to provide FAPE.

      We think the Department is correct in stating that ABA therapy is a related

service under the IDEA and Garret F. We first turn to the nature of the ABA

therapy. Although Hills & Dales does not clearly explain what ABA therapy

entails, the Department found in its declaratory order that ABA therapy includes

services to address receptive and expressive languages, improving behavior, and

play and social skills. The Department, on appeal, believes that ABA therapy can

be loosely described as physical therapy, counseling services, or psychological

services.

      We find the Department’s reasoning persuasive. Looking at the ABA

treatment information provided by Hills & Dales, the treatment includes therapy
                                        15


in receptive and expressive language, play and social skills, functional routines,

and cognitive skill development. Those treatments can be described as

“developmental, corrective, and other supportive services,” falling within the

realm of “related services” under the statute. 20 U.S.C. § 1401(26)(A). In fact,

ABA therapy falls within the purview of “services that enable a disabled child to

remain in school during the day” that Garret F. identified. 526 U.S. at 73.

      Further, Hills & Dales concedes that ABA therapy is performed by certified

practitioners, not a physician. Under Garret F., to constitute as a medical service,

such service must be performed by a physician. Id. at 74. ABA therapy, a

treatment not necessarily carried out by a physician, therefore is a “related

service,” and not a “medical service.” Decisions of the United States Supreme

Court on federal law are binding on this court. State v. Sweet, 879 N.W.2d 811,

832 (Iowa 2016). Hills & Dales fails to argue why this court should depart from

the Supreme Court precedent on federal statutes and adopt the Third Circuit’s

reasoning. Therefore, the district court is correct in holding that ABA therapy is

considered a related service under the IDEA.

      3. Challenge to the sufficiency of evidence. Hills & Dales asserts that the

Department’s declaratory order was not supported by substantial evidence

regarding the impact of ABA therapy on school attendance. Hills & Dales claims

that Keystone stated, without substantial evidentiary support, that ABA

treatment “effectively removes a child from school for half of every day.” In

support of its argument, Hills & Dales points out that only some of its student

patients who reside in Hills & Dales had attendance issues. It also argues that
                                        16


the duration of the therapy would decrease over time. According to Hills & Dales,

the Department’s concern over students missing school time was exaggerated

and that the Department was incorrect in relying upon attendance issues in its

declaratory ruling. The Department responds by asserting that the declaratory

order does not rely on specific facts or evidence, but instead is mainly a

statement of law.

      We agree with the Department that the declaratory ruling addresses

questions of law, not facts. In its petition, Keystone asked if a public agency is

required by law to allow excuses from school solely based on physicians’ notes.

This is purely a question of law. The declaratory order merely states that the

discretion of determining good cause for nonattendance lies with school

authorities on a case-by-case basis. As a result, the district court was correct in

rejecting Hills & Dales’s argument that the Department’s legal conclusions in its

declaratory order was not supported by substantial evidence.

      4. Challenge to the Department’s interpretation of the IDEA. Hills & Dales

challenges the Department’s declaratory order as an unjustifiable and illogical

interpretation of law. In particular, Hills & Dales believes the Department erred

by holding that a public agency can violate the IDEA if excusing absence for

private therapy would lead to noncompliance with the IEP prescribed for each

student. Hills & Dales presses the argument, declaring that the purpose of the

IDEA was to ensure that students with disabilities receive education tailored to

their specific needs. In its view, ABA therapy is beneficial to children with autism

and should be allowed so long as a doctor prescribes it.
                                         17


      Hills & Dales further asserts that by giving a public agency discretion to

excuse an absence and by holding that a public agency can violate the law by

allowing absence for therapy in noncompliance with an IEP, the Department’s

interpretation runs afoul of the spirit of the IDEA. According to Hills & Dales, the

agency action is thus irrational, illogical, and wholly unjustifiable in light of the

adverse effects it may have on these individuals.

      The Department responds that Hills & Dales’s emphasis on the

effectiveness of ABA therapy is misplaced. The Department argues that the real

question is not whether ABA therapy is beneficial or effective, but instead is who

has the legal responsibility to decide when to excuse an absence for private ABA

therapy. The Department believes the law requires a public agency to make the

call and claims that a physician’s prescription for therapy alone does not suffice.

      We agree with the Department. Neither the Department nor Keystone

disputes the effectiveness of ABA therapy. Rather, the issue here is to determine

who has the authority to decide if a student can miss school for private therapy:

a public agency, or physicians associated with Hills & Dales. Hills & Dales tells

us that the Department’s interpretation of law fails to “prioritize” the right of the

individual students. But the law provides that the school has the discretion to

decide its attendance policies. Iowa Code section 299.1(2) states:

      The board of directors of a public school district or the governing
      body of an accredited nonpublic school shall set the number of days
      or hours of required attendance for the schools under its control.
      The board of directors of a public school district . . . may, by
      resolution, require attendance for the entire time . . . and adopt a
      policy or rules relating to the reasons considered to be valid or
      acceptable excuses for absence from school.
                                         18


The statute thus gives school districts the authority to decide when to excuse a

student from school for ABA private therapy.

      While a public agency has broad authority regarding school attendance,

this broad authority does not relieve the school district of its responsibility under

the IDEA to provide a FAPE. If a student misses school time to an extent that it

prevents the student from receiving the educational benefits outlined in the

student’s IEP, a public agency could be held liable under the IDEA.

      A student, of course, may seek to have ABA therapy on school time

included in the IEP as part of the student’s FAPE. In such a case, an IEP team—

with input from parents, teachers, and experts—should decide whether such

therapy should be a part of a FAPE. It is worth noting that the Department

acknowledges that a physician’s recommendation “is entitled to great weight” in

deciding whether school absence to receive ABA therapy should be part of the

IEP. In any event, it is the school and the public agency that makes the decision;

a physician’s assessment alone would not be sufficient. A parent that disagrees

with an IEP team’s assessment may appeal the decision under the IDEA. 20

U.S.C. § 1415.

      Indeed, the Department’s declaratory order did not reject the possibility of

including ABA therapy as a FAPE; quite the contrary, it encouraged it. It noted

that “ABA [t]herapy is beyond any question . . . [a] support and related service

that schools may be required to provide as a part of a FAPE.” It is important to

understand that the Department’s declaratory order as well as our decision today

should in no way be understood as questioning the value of ABA therapy
                                        19


generally or in individual cases specifically. What the Department decided in its

declaratory order, and what we affirm today, is that any request for private ABA

therapy, and the ability to miss school for it, must be decided by the public

agencies after assessing the totality of an individual’s circumstances, through

the IEP process.

      5. Failure to consider letters from physicians and county attorney as

“arbitrary and capricious.” Hills & Dales asserts that agency action is “arbitrary”

or “capricious” if taken without regard to the law or the facts of the case. Iowa

Code § 17A.19(10)(n); Dico, Inc. v. Iowa Emp. Appeal Bd., 576 N.W.2d 352, 355

(Iowa 1998). Specifically, Hills & Dales claims that the Department failed to give

proper consideration to two letters made part of the record: a letter from

physicians and a letter from a county attorney.

      The letter from Dubuque physicians called ABA therapy “the gold

standard” for children with autism spectrum disorder. The physicians’ letter

further asserts that “[a]utistic students who received ABA therapy are better

suited to reach their fullest potential both when attending school and in their

general lives. ABA therapy’s critical value to a child with autism would qualify

the treatment as reason for an excused absence from school.”

      The letter from the Dubuque County Attorney stated that “a reasonable

person under most circumstances would consider physician-prescribed

treatment as a reasonable excuse to be absent from a day of instruction.” The

county attorney offered his opinion that “physician-prescribed treatment which
                                        20


causes . . . absence from a day of instruction to be a reasonable excuse for

absence.”

      As a result of these letters, Hills & Dales suggests that a child absent from

instruction for ABA therapy cannot be considered truant under Iowa Code

section 299.8 (“Any child of compulsory attendance age who fails to attend school

. . . without reasonable excuse for the absence, shall be deemed to be a truant.”).

Hills & Dales argues that the Department’s declaratory order is arbitrary and

capricious because it unreasonably fails to defer to the physicians and the

Dubuque county attorney’s opinions.

      The Department responds that the agency gave appropriate consideration

to the letters. According to Department, a physician order is entitled to great

weight but is not determinative on the legal question of who is responsible for

decision-making.

      We agree with the Department. Hills & Dales does not provide a solid legal

argument as to why the state agency, charged by state law with interpreting

school law and supervising the Iowa state system of public education, should

defer to these authorities. Iowa Code section 256.9(16) provides that the

Department, and not physicians or the county attorney, is charged with the

proper interpretation of school laws. The Department did not err by exercising

its authority provided by statute and declining to transfer that authority to

unauthorized private actors or other public authorities.
                                      21


      IV. Conclusion.

      For the foregoing reasons, the district court’s holding is affirmed in all

aspects.

      AFFIRMED.